Lahtinen, J.
Appeal from an order of the Family Court of Warren County (Breen, J.), entered April 26, 2001, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to revoke an order of probation.
We have consistently held that a violation petition unsupported by nonhearsay allegations is jurisdictionally defective and must be dismissed (see, Matter of Shannon F., 276 AD2d 847; Matter of Steven DD., 243 AD2d 890; Matter of Michael C., 238 AD2d 680). We reiterate that compliance with Family *681Court Act § 360.2 (2) is a necessary prerequisite to Family Court having jurisdiction over a juvenile respondent and that this requirement cannot be waived. Since the instant petition alleges its essential facts upon information and belief and is otherwise unsupported by nonhearsay allegations, it should have been dismissed and we need not reach the merits of Family Court’s determination.
Cardona, P.J., Peters, Mugglin and Rose, JJ., concur. Ordered that the order is reversed, on the law, without costs, and petition dismissed.